Name: 2006/22/EC: Commission Decision of 20 January 2006 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the PeopleÃ¢ s Republic of China imposed by Council Regulation (EEC) NoÃ 2474/93, last maintained and amended by Regulation (EC) NoÃ 1095/2005, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the PeopleÃ¢ s Republic of China granted to certain parties pursuant to Regulation (EC) NoÃ 88/97 (notified under document number C(2006) 54)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  Asia and Oceania;  trade;  competition;  mechanical engineering;  international trade
 Date Published: 2006-01-21; 2007-05-08

 21.1.2006 EN Official Journal of the European Union L 17/16 COMMISSION DECISION of 20 January 2006 granting certain parties an exemption from the extension to certain bicycle parts of the anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Council Regulation (EEC) No 2474/93, last maintained and amended by Regulation (EC) No 1095/2005, and lifting the suspension of the payment of the anti-dumping duty extended to certain bicycle parts originating in the Peoples Republic of China granted to certain parties pursuant to Regulation (EC) No 88/97 (notified under document number C(2006) 54) (2006/22/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Regulation (EC) No 71/97 (2) of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the Peoples Republic of China to imports of certain bicycle parts from the Peoples Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (the extending Regulation), maintained by Regulation (EC) No 1524/2000 (3) and amended by Regulation (EC) No 1095/2005 (4), Having regard to Commission Regulation (EC) No 88/97 (5) of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the Peoples Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (the exemption Regulation), maintained by Regulation (EC) No 1524/2000 and amended by Regulation (EC) No 1095/2005, and in particular Article 7 thereof, After consulting the Advisory Committee, Whereas: (1) After the entry into force of the exemption Regulation, a number of bicycle assemblers submitted requests pursuant to Article 3 of that Regulation for exemption from the anti-dumping duty, as extended to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 (the extended anti-dumping duty). The Commission has published, in the Official Journal, successive lists of applicants (6) for which the payment of the extended anti-dumping duty in respect of their imports of essential bicycle parts declared for free circulation was suspended pursuant to Article 5(1) of the exemption Regulation. (2) Following the last publication of the list of parties under examination (7), a period of examination has been selected. This period was defined as from 1 January 2004 to 31 December 2004 for parties located in the 15 Member States prior to enlargement of the European Union on 1 May 2004, and from 1 May 2004 to 31 December 2004 for parties located in the new Member States. A questionnaire was sent to all parties under examination, requesting information on the assembly operations conducted during the relevant period of examination. A. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS PREVIOUSLY GRANTED A.1. Acceptable requests for exemption (3) The Commission received from the parties listed in table 1 below all the information required for the determination of the admissibility of their requests. The information provided was examined and verified, where necessary, at the premises of the parties concerned. Based on this information, the Commission found that the requests submitted by the parties listed in table 1 below are admissible pursuant to Article 4(1) of the exemption Regulation. Table 1 Name Address Country TARIC additional code 4EVER s.r.o. 2. kvÃ tna 267, CZ-742 13 StudÃ ©nka Czech Republic A558 Accell Hunland Kft. ParkolÃ ³ tÃ ©r 1., H-1059 TÃ ³szeg Hungary A534 AMP Welding, s.r.o. OrlovÃ © 165, SK-01701 PovaÃ ¾skÃ ¡ Bystrica Slovak Republic A572 Bike Fun International s.r.o. Ã tefÃ ¡nikova 1163, CZ-742 21 KopÃ ivnice Czech Republic A536 BPS Bicycle Industrial s.r.o. Ã umavskÃ ¡ 779/2, CZ-787 01 Ã umperk Czech Republic A537 CAPRI-Ne Kft. KiskÃ ºt Ã ºtja 1., H-8000 SzÃ ©kesfehÃ ©rvÃ ¡r Hungary A562 Ciclo Meccanica Srl Via delle Industrie 14 I-20050 Sulbiate (MI) Italy A170 EURO.T POLSKA Sp. z o.o. ul. DrogowcÃ ³w 12, PL-42-200 CzÃstochowa Poland A549 Eurobik, s.r.o. BardejovskÃ ¡ 36, SK-080 06 PreÃ ¡ov Slovak Republic A575 EXPLORER group s.r.o. CZ-742 67 Ã ½enklava 167 Czech Republic A563 Falter Bike GmbH & Co. KG Bunzlauer StraÃ e 15, D-33719 Bielefeld Germany A125 FHMM Sp. z o.o. ul. Ciecholowicka 29, 55-120 Oborniki Ã lÃ skie Poland A548 IB Sp. z o.o. ZakÃ ad Pracy Chronionej, ul. MiÃ oÃ nikÃ ³w Podhala 1, PL-34-425 BiaÃ y Dunajec Poland A539 IDEAL EUROPE Sp. z o.o. ul. Metalowa 11, PL-99-300 Kutno Poland A540 Jan Zasada Biuro Ekonomiczno-Handlowe ul. Fabryczna 6, PL-98-300 WieluÃ  Poland A542 Jozef Kender-Kenzel ImeÃ ¾ Ã . 830, SK-946 52 ImeÃ ¾ Slovak Republic A557 KROSS S.A. ul. Leszno 46, PL-06-300 Przasnysz Poland A543 Mama spol. s.r.o. KrajinskÃ ¡ 1, SK-921 01 PieÃ ¡Ã ¥any Slovak Republic A551 Master Bike, s.r.o. SadovÃ ¡ 2, CZ-789 01 ZÃ ¡bÃ eh na MoravÃ  Czech Republic A552 N.V. Race Productions Ambachtstraat 19, B-3980 Tessenderlo Belgium A576 Neuzer KerÃ ©kpÃ ¡r Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. EÃ ¶tvÃ ¶s u. 48., H-2500 Esztergom Hungary A545 Novus Bike s.r.o. HlavnÃ ­ 266, CZ-747 81 Otice Czech Republic A553 Olimpia KerÃ ©kpÃ ¡r Kft. Ostorhegy u. 4., H-1164 Budapest Hungary A554 PrzedsiÃbiorstwo Handlowo Produkcyjne UNIBIKE Jerzy OrÃ owski, Piotr Drobotowski Sp. Jawna ul. PrzemysÃ owa 28B, PL-85-758 Bydgoszcz Poland A556 Schwinn-Csepel KerÃ ©kpÃ ¡rgyÃ ¡rtÃ ³ Ã ©s ForgalmazÃ ³ Rt. Gyepsor u. 1., H-1211 Budapest Hungary A555 Sprick Rowery Sp. z o.o. ul. Ã wierczewskiego 76, PL-66-200 Ã wiebodzin Poland A571 Trade-Stomil Sp. z o.o. ul. 6 Sierpnia 74, PL-90-646 Ã Ã ³dÃ º Poland A574 UAB Baltik Vairas PramonÃ s g. 3, LT-78138 Ã iauliai Lithuania A547 Zweirad Paulsen HauptstraÃ e 80, D-49635 Badbergen Germany A566 (4) The facts as finally ascertained by the Commission show that for all these applicants bicycle assembly operations, the value of the parts originating in the Peoples Republic of China which were used in their assembly operations was lower than 60 % of the total value of the parts used in these assembly operations, and they, therefore, fall outside the scope of Article 13(2) of the basic Regulation. (5) For the above reason, and in accordance with Article 7(1) of the exemption Regulation, the parties listed in the above table should be exempt from the extended anti-dumping duty. (6) In accordance with Article 7(2) of the exemption Regulation, the exemption of the parties listed in table 1 from the extended anti-dumping duty should take effect as from the date of receipt of their requests. In addition, their customs debt in respect of the extended anti-dumping duty is to be considered void as from the date of receipt of their requests for exemption. (7) It is to be noted that the following five parties listed in table 1 informed the Commission services of a change in their name and/or in their legal seat, or transfer of economic activity, during the examination period:  AB Baltik Vairas, TilÃ ¾Ã s g. 74, 5410 Ã iauliai, Lithuania, changed its name and transferred its legal seat to UAB Baltik Vairas, PramonÃ s g. 3, 78138, Lithuania;  EXPLORER Bike s.r.o., Ã tefÃ ¡nikova 1163, 742 21 KopÃ ivnice, Czech Republic, changed its name and transferred its legal seat to EXPLORER Group s.r.o., Ã ½enklava 167, 742 67 Ã ½enklava, Czech Republic;  Firma Handlowa Marta Majcher, ul. MaÃ omicka 48/1, 59-300 Lubin, Poland, transferred its economic activity to FHMM Sp. z o.o., ul. Ciechelowicka 29, 55-120 Oborniki Ã lÃ skie, Poland;  KROSS Sp. z o.o., Ul. Leszno 46, 06-300 Przasnysz, Poland, changed its name into KROSS S.A., Ul. Leszno 46, 06-300 Przasnysz, Poland;  Master Bike, s.r.o., PÃ ­saÃ ov 86, 789 91 PÃ ­saÃ ov, Czech Republic, transferred its legal seat to SadovÃ ¡ 2, 789 01 ZÃ ¡bÃ eh na MoravÃ , Czech Republic. (8) It has been established that these changes in the name and/or legal seat and transfer of economic activity did not affect the assembly operations with regard to the stipulations of the exemption Regulation and therefore the Commission does not consider that these changes should affect the exemption from the extended anti-dumping duty. A.2. Unacceptable requests for exemption and withdrawals (9) The parties listed in table 2 below also submitted requests for exemption from the extended anti-dumping duty. Table 2 Name Address Country TARIC additional code Czech Bike, a.s. PalackÃ ©ho 82, CZ-612 00 Brno Czech Republic A560 MEMO cz, s.r.o. Jungmannova 319, CZ-506 01 JiÃ Ã ­n Czech Republic A544 Special Bike di Diciolla Francesco Via dei Mille 50, I-71042 Cerignola (Foggia) Italy A533 Winora Staiger GmbH Max-Planck-StraÃ e 6, D-97526 Sennfeld Germany A559 (10) The on-the-spot verifications at the premises of one party revealed that it failed to keep certain specific records and to provide detailed information necessary to the granting of the exemption. In particular, information related to the origin of the bicycle parts used in the assembly operations, as required by Article 6(2) of the exemption Regulation, could not be verified. The party was informed that it was intended to reject its request, and subsequently submitted comments in writing. However, it did not provide any additional verifiable evidence to support its arguments. (11) Another party withdrew its request for exemption and informed the Commission accordingly. (12) Another party failed to submit the requested information required for the examination of its request. For this reason, and in accordance with Article 7(3) of the exemption Regulation, the Commission informed this party that it intended to reject its request for exemption. This party was given an opportunity to comment. No comments were received. (13) Another party did not use the bicycle parts for the production or assembly of bicycles during the examination period, which constitutes a breach of the obligations set out in Article 6(2) of the exemption Regulation. The party was informed accordingly and submitted comments in writing. However, since this information related to a period subsequent to the examination period, it could not be taken into account pursuant to Article 6(1) of the basic Regulation. (14) Since the parties listed in table 2 failed to meet the criteria for exemption set by Article 6(2) of the exemption Regulation, the Commission has to reject their requests for exemption, in accordance with Article 7(3) of the Regulation. In the light of this, the suspension of the payment of the extended anti-dumping duty referred to in Article 5 of the exemption Regulation must be lifted and the extended anti-dumping duty must be collected as from the date of receipt of the requests submitted by these parties. A.3. Requests for exemption requiring further examination (15) The parties listed in table 3 below also submitted requests for exemption from the payment of the extended anti-dumping duty. Table 3 Name Address Country TARIC additional code ARKUS Sp. z o.o. Podgrodzie 32c, PL-39-200 DÃbica Poland A565 Athletic International Sp. z o.o. ul. Drawska 21, PL-02-202 Warszawa Poland A568 BELVE s.r.o. PalkoviÃ ova 5, SK-915 01 NovÃ © Mesto nad VÃ ¡hom Slovak Republic A535 ROG Kolesa, d.d. LetaliÃ ¡ka 29, SI-1000 Ljubljana Slovenia A538 Fabryka RowerÃ ³w Romet-Jastrowie Sp. z o.o. ul. Naturowicza 14, PL-64-915 Jastrowie Poland A564 ISTRO-HGA, spol. s.r.o. SvÃ ¤topeterskÃ ¡ 14, SK-947 01 Hurbanovo Slovak Republic A541 OLPRAN, spol. s.r.o. LibuÃ ¡ina 101, CZ-772 11 Olomouc Czech Republic A546 (16) It is to be noted that ROG Kolesa, d.d., LetaliÃ ¡ka 29, 1000 Ljubljana, Slovenia listed in table 3 informed the Commission services of a change in name from ELAN Bikes, d.d. to ROG Kolesa, d.d.. It has been established that this change in the name did not affect the request for exemption from the extended anti-dumping duty. (17) With regard to these requests, it should be noted that, because of particular circumstances relating to the changed corporate structure of some of the companies, it was not possible for the Commission to determine whether the assembly operations of these parties fell outside the scope of Article 13(2) of the basic Regulation for the period of examination. (18) As regards one party, the Commission services could not verify the questionnaire data on the spot since the essential accounting documents necessary to the granting of the exemption were kept by the Settlement Senate of the District Court. This Court received the accounting records of this party in the framework of a compulsory settlement plan. (19) Two of the parties merged into a new legal entity. Since this event occurred after the submission of the questionnaire response, the Commission was not in a position to verify whether the assembly operations of the new legal entity fell outside the scope of the Article 13(2) of the basic Regulation. (20) Another party has imported parts during the period of examination, but it had only started its assembly operations after the period of examination. (21) With regard to the three remaining parties, it was not possible during the verification visit to determine the ratio of the value of the bicycle parts originating in the Peoples Republic of China in the total value of the bicycle parts used in the assembly operations for the period of examination since, the parties used a very large number of parts purchased prior to enlargement in their assembly operations. (22) In light of the above, the parties listed in table 3 should be maintained in the list of parties under examination. The payment of the anti-dumping duty in respect of the imports of essential bicycle parts declared for free circulation by these parties should remain suspended. B. REQUESTS FOR EXEMPTION FOR WHICH SUSPENSION WAS NOT PREVIOUSLY GRANTED B.1. Inadmissible requests for exemption (23) The parties listed in table 4 also submitted requests for exemption from the payment of the extended anti-dumping duty: Table 4 Name Address Country Avex Kft. Csenterics u. 3., H-2440 SzÃ ¡zhalombatta Hungary Ets Duret 8, rue de ClÃ ©mont, F-18410 Argent sur Sauldre France P.P.H.U. Interbike ul. DrogowcÃ ³w 12, PL-42-200 CzÃstochowa Poland P.P.U.H. POL-FOX ul. Tenisowa 81, PL-42-200 CzÃstochowa Poland Unimex Domburgseweg 87, 4356 BK Oostkapelle, Nederland The Netherlands (24) With regard to these parties, it should be noted that their requests did not meet the admissibility criteria set out in Article 4(1) of the exemption Regulation. (25) Two applicants use essential bicycle parts for the production or assembly of bicycles in quantities below 300 units per type on a monthly basis. (26) Three applicants did not provide prima facie evidence that their assembly operations fall outside the scope of Article 13(2) of the basic Regulation, notably the value of the parts originating in the Peoples Republic of China, which were used in their assembly operations, was higher than 60 % of the total value of the parts used in these assembly operations. (27) These parties were informed accordingly and were given an opportunity to comment. No comments were received. Accordingly, no suspension was granted to these parties. B.2. Admissible requests for exemption for which suspension should be granted (28) Interested parties are hereby informed of the receipt of further requests for exemption, pursuant to Article 3 of the exemption Regulation, from parties listed in table 5. The suspension from the extended duty, following these requests, should take effect as shown in the column headed Date of effect: Table 5 Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code A.J. Maias Lda Estrada Nacional N.o 1, Malaposta, Apart. 27, P-3781-908 Sangalhos Portugal Article 5 23.2.2005 A401 Avantisbike  Fabrico de Bicicletas S.A. Rua do CasarÃ £o, P-3750-869 Borralha Portugal Article 5 10.11.2005 A726 Bike Mate s.r.o. DlhÃ ¡ 248/43, SK-905 01 Senica Slovak Republic Article 5 8.10.2004 A589 Bike Sport Krzemionka 14, PL-62-872 Godziesze Poland Article 5 3.1.2005 A593 Cannondale Europe B.V. Hanzepoort 27, 7575 DB Oldenzaal, Nederland The Netherlands Article 5 21.6.2005 A686 Cseke Trade Kft. Gyepsor u. 1., H-1211 Budapest Hungary Article 5 21.4.2005 A685 C-TRADING, s.r.o. V. Palkovicha 19, SK-946 03 KolÃ ¡rovo Slovak Republic Article 5 10.2.2005 A662 Decathlon Sp. z o.o. ul. Malborska 53, PL-03-286 Warszawa Poland Article 5 19.8.2005 A696 Eurobike Kft. ZengÃ  utca 58., H-7693 PÃ ©cs-Hird Hungary Article 5 28.1.2005 A624 Firma WielobranÃ ¼owa ART-POL Artur Nowak ul. Homera 4/20, PL-42-200 CzÃstochowa Poland Article 5 22.9.2005 A697 Hermann Hartje KG DeichstraÃ e 120 122, D-27318 Hoya/Weser Germany Article 5 7.11.2005 A725 Koliken Kft. SzÃ ©chenyi u. 103., H-6400 Kiskunhalas Hungary Article 5 8.11.2004 A616 Koninklijke Gazelle B.V. Wilhelminaweg 8, 6951 BP Dieren, Nederland The Netherlands Article 5 29.6.2005 8609 Kynast Bike GmbH ArtlandstraÃ e 55, D-49610 QuakenbrÃ ¼ck Germany Article 5 29.7.2005 A692 Manufacture de Cycles du Comminges Z.I. Ouest, F-31800 Saint-Gaudens France Article 5 29.6.2005 A690 Maver Sp. z o.o. ul. Przasnysza 77, 06-200 MakÃ ³w Mazowiecki Poland Article 5 19.10.2005 A728 Maxbike s.r.o. Svatoplukova 2771, CZ-700 30 Ostrava-VÃ ­tkovice Czech Republic Article 5 3.1.2005 A664 Muller Sport Bohemia s.r.o. OkruÃ ¾nÃ ­ 110 HlincovÃ ¡ Hora, CZ-373 71 Rudolfov Czech Republic Article 5 8.11.2004 A605 P.W.U.H. Sterna ul. LotnikÃ ³w 51, PL-73-102 Stargard SzczeciÃ ski Poland Article 5 2.2.2005 A631 PFIFF Vertriebs GmbH WilhelmstraÃ e 58, D-49610 QuakenbrÃ ¼ck Germany Article 5 6.4.2005 A668 TIESSE Snc di Tosato Virginio & C. Via Meucci 12, I-35030 Caselle di Selvazzano Dentro (PD) Italy Article 5 24.10.2005 A724 TOLIN PrzedsiÃbiorstwo Prywatne Jerzy Topolski Ã Ãg Witoszyn, PL-87-811 Fabianki Poland Article 5 10.9.2004 A586 Victus International Trading S.A. ul. Naramowicka 150, PL-61-619 PoznaÃ  Poland Article 5 11.10.2004 A588 Vizija Sport d.o.o. TrÃ ¾aska cesta 87b, SI-1370 Logatec Slovenia Article 5 24.1.2005 A630 HAS ADOPTED THIS DECISION: Article 1 The parties listed below in table 1 are hereby exempt from the extension to imports of certain bicycle parts from the Peoples Republic of China by Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the Peoples Republic of China imposed by Regulation (EEC) No 2474/93, as maintained by Regulation (EC) No 1524/2000 and amended by Regulation (EC) No 1095/2005. The exemption shall take effect in relation to each party as from the relevant date shown in the column headed Date of effect. Table 1 List of parties to be exempt Name Address Country Exemption pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code 4EVER s.r.o. 2. kvÃ tna 267, CZ-742 13 StudÃ ©nka Czech Republic Article 7 1.5.2004 A558 Accell Hunland Kft. ParkolÃ ³ tÃ ©r 1., H-1059 TÃ ³szeg Hungary Article 7 1.5.2004 A534 AMP Welding, s.r.o. OrlovÃ © 165, SK-017 01 PovaÃ ¾skÃ ¡ Bystrica Slovak Republic Article 7 14.6.2004 A572 Bike Fun International s.r.o. Ã tefÃ ¡nikova 1163, CZ-742 21 KopÃ ivnice Czech Republic Article 7 1.5.2004 A536 BPS Bicycle Industrial s.r.o. Ã umavskÃ ¡ 779/2, CZ-787 01 Ã umperk Czech Republic Article 7 1.5.2004 A537 CAPRI-Ne Kft. KiskÃ ºt Ã ºtja 1., H-8000 SzÃ ©kesfehÃ ©rvÃ ¡r Hungary Article 7 3.5.2004 A562 Ciclo Meccanica Srl Via delle Industrie 14 I-20050 Sulbiate (MI) Italy Article 7 16.9.2004 A170 EURO.T POLSKA Sp. z o.o. ul. DrogowcÃ ³w 12, PL-42-200 CzÃstochowa Poland Article 7 1.5.2004 A549 Eurobik, s.r.o. BardejovskÃ ¡ 36, SK-080 06 PreÃ ¡ov Slovak Republic Article 7 27.8.2004 A575 EXPLORER group s.r.o. CZ-742 67 Ã ½enklava 167 Czech Republic Article 7 24.5.2004 A563 Falter Bike GmbH & Co. KG Bunzlauer StraÃ e 15, D-33719 Bielefeld Germany Article 7 22.7.2004 A125 FHMM Sp. z o.o. ul. Ciecholewicka 29, 55-120 Oborniki Ã lÃ skie Poland Article 7 1.5.2004 A548 IB Sp. z o.o. ZakÃ ad Pracy Chronionej, ul. MiÃ oÃ nikÃ ³w Podhala 1, PL-34-425 BiaÃ y Dunajec Poland Article 7 1.5.2004 A539 IDEAL EUROPE Sp. z o.o. ul. Metalowa 11, PL-99-300 Kutno Poland Article 7 1.5.2004 A540 Jan Zasada Biuro Ekonomiczno-Handlowe ul. Fabryczna 6, PL-98-300 WieluÃ  Poland Article 7 1.5.2004 A542 Jozef Kender-Kenzel ImeÃ ¾ Ã . 830, SK-946 52 ImeÃ ¾ Slovak Republic Article 7 1.5.2004 A557 KROSS S.A. ul. Leszno 46, PL-06-300 Przasnysz Poland Article 7 1.5.2004 A543 Mama spol. s.r.o. KrajinskÃ ¡ 1, SK-921 01 PieÃ ¡Ã ¥any Slovak Republic Article 7 1.5.2004 A551 Master Bike, s.r.o. SadovÃ ¡ 2, CZ-789 01 ZÃ ¡bÃ eh na MoravÃ  Czech Republic Article 7 4.5.2004 A552 N.V. Race Productions Ambachtstraat 19, B-3980 Tessenderlo Belgium Article 7 15.9.2004 A576 Neuzer KerÃ ©kpÃ ¡r Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. EÃ ¶tvÃ ¶s u. 48., H-2500 Esztergom Hungary Article 7 1.5.2004 A545 Novus Bike s.r.o. HlavnÃ ­ 266, CZ-747 81 Otice Czech Republic Article 7 1.5.2004 A553 Olimpia KerÃ ©kpÃ ¡r Kft. Ostorhegy u. 4., H-1164 Budapest Hungary Article 7 1.5.2004 A554 PrzedsiÃbiorstwo Handlowo Produkcyjne UNIBIKE Jerzy OrÃ owski, Piotr Drobotowski Sp. Jawna ul. PrzemysÃ owa 28B, PL-85-758 Bydgoszcz Poland Article 7 1.5.2004 A556 Schwinn-Csepel KerÃ ©kpÃ ¡rgyÃ ¡rtÃ ³ Ã ©s ForgalmazÃ ³ Rt. Gyepsor u. 1., H-1211 Budapest Hungary Article 7 1.5.2004 A555 Sprick Rowery Sp. z o.o. ul. Ã wierczewskiego 76, PL-66-200 Ã wiebodzin Poland Article 7 7.6.2004 A571 Trade-Stomil Sp. z o.o. ul. 6 Sierpnia 74, PL-90-646 Ã Ã ³dÃ º Poland Article 7 30.7.2004 A574 UAB Baltik Vairas PramonÃ s g. 3, LT-78138 Ã iauliai Lithuania Article 7 1.5.2004 A547 Zweirad Paulsen HauptstraÃ e 80, D-49635 Badbergen Germany Article 7 22.6.2004 A566 Article 2 The requests for exemption from the extended anti-dumping duty submitted pursuant to Article 3 of Regulation (EC) No 88/97 by the parties listed below in table 2 are hereby rejected. The suspension of payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the parties concerned as from the relevant date shown in the column headed Date of effect. Table 2 List of parties for which the suspension is to be lifted Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code Czech Bike, a.s. PalackÃ ©ho 82, CZ-612 00 Brno Czech Republic Article 5 17.5.2004 A560 MEMO cz, s.r.o. Jungmannova 319, CZ-506 01 JiÃ Ã ­n Czech Republic Article 5 5.5.2004 A544 Special Bike di Diciolla Francesco Via dei Mille 50, I-71042 Cerignola (Foggia) Italy Article 5 5.3.2004 A533 Winora Staiger GmbH Max-Planck-StraÃ e 6, D-97526 Sennfeld Germany Article 5 29.4.2004 A559 Article 3 The parties listed below in table 3 constitute the updated list of parties under examination pursuant to Article 3 of Regulation (EC) No 88/97. The suspension from the extended duty, following these requests, took effect as from the relevant date in the column headed Date of effect in table 3. Table 3 List of parties under examination Name Address Country Suspension pursuant to Regulation (EC) No 88/97 Date of effect TARIC additional code A.J. Maias Lda Estrada Nacional N.o 1, Malaposta, Apart. 27, P-3781-908 Sangalhos Portugal Article 5 23.2.2005 A401 Avantisbike  Fabrico de Bicicletas S.A. Rua do CasarÃ £o, P-3750-869 Borralha Portugal Article 5 10.11.2005 A726 ARKUS Sp. z o.o. Podgrodzie 32c, PL-39-200 DÃbica Poland Article 5 from 23.6.2004 to 31.5.2005 A565 ARKUS & ROMET Group Sp. z o.o. Podgrodzie 32c, PL-39-200 DÃbica Poland Article 5 1.6.2005 A565 Athletic International Sp. z o.o. ul. Drawska 21, PL-02-202 Warszawa Poland Article 5 3.8.2004 A568 BELVE s.r.o. PalkoviÃ ova 5, SK-915 01 NovÃ © Mesto nad VÃ ¡hom Slovak Republic Article 5 4.5.2004 A535 Bike Mate s.r.o. DlhÃ ¡ 248/43, SK-905 01 Senica Slovak Republic Article 5 8.10.2004 A589 Bike Sport Krzemionka 14, PL-62-872 Godziesze Poland Article 5 3.1.2005 A593 Cannondale Europe B.V. Hanzepoort 27, 7575 DB Oldenzaal, Nederland The Netherlands Article 5 21.6.2005 A686 Cseke Trade Kft. Gyepsor u. 1., H-1211 Budapest Hungary Article 5 21.4.2005 A685 C-TRADING, s.r.o. V. Palkovicha 19, SK-946 03 KolÃ ¡rovo Slovak Republic Article 5 10.2.2005 A662 Decathlon Sp. z o.o. ul. Malborska 53, PL-03-286 Warszawa Poland Article 5 19.8.2005 A696 ROG Kolesa, d.d. LetaliÃ ¡ka 29, SLO-1000 Ljubljana Slovenia Article 5 1.5.2004 A538 Eurobike Kft. ZengÃ  utca 58., H-7693 PÃ ©cs-Hird Hungary Article 5 28.1.2005 A624 Fabryka RowerÃ ³w Romet-Jastrowie Sp. z o.o. ul. Naturowicza 14, PL-64-915 Jastrowie Poland Article 5 from 14.6.2004 to 31.5.2005 A564 Firma WielobranÃ ¼owa ART-POL Artur Nowak ul. Homera 4/20, PL-42-200 CzÃstochowa Poland Article 5 22.9.2005 A697 Hermann Hartje KG DeichstraÃ e 120 122, D-27318 Hoya/Weser Germany Article 5 7.11.2005 A725 ISTRO-HGA, spol. s.r.o. SvÃ ¤topeterskÃ ¡ 14, SK-947 01 Hurbanovo Slovak Republic Article 5 1.5.2004 A541 Koliken Kft. SzÃ ©chenyi u. 103., H-6400 Kiskunhalas Hungary Article 5 8.11.2004 A616 Koninklijke Gazelle B.V. Wilhelminaweg 8, 6951 BP Dieren, Nederland The Netherlands Article 5 29.6.2005 8609 Kynast Bike GmbH ArtlandstraÃ e 55, D-49610 QuakenbrÃ ¼ck Germany Article 5 29.7.2005 A692 Manufacture de Cycles du Comminges Z.I. Ouest, F-31800 Saint-Gaudens France Article 5 29.6.2005 A690 Maver Sp. z o.o. ul. Przasnysza 77, 06-200 MakÃ ³w Mazowiecki Poland Article 5 19.10.2005 A728 Maxbike s.r.o. Svatoplukova 2771, CZ-700 30 Ostrava-VÃ ­tkovice Czech Republic Article 5 3.1.2005 A664 Muller Sport Bohemia s.r.o. OkruÃ ¾nÃ ­ 110 HlincovÃ ¡ Hora, CZ-373 71 Rudolfov Czech Republic Article 5 8.11.2004 A605 OLPRAN, spol. s.r.o. LibuÃ ¡ina 101, CZ-772 11 Olomouc Czech Republic Article 5 1.5.2004 A546 P.W.U.H. Sterna ul. LotnikÃ ³w 51, PL-73-102 Stargard SzczeciÃ ski Poland Article 5 2.2.2005 A631 PFIFF Vertriebs GmbH WilhelmstraÃ e 58, D-49610 QuakenbrÃ ¼ck Germany Article 5 6.4.2005 A668 TIESSE Snc di Tosato Virginio & C. Via Meucci 12, I-35030 Caselle di Selvazzano Dentro (PD) Italy Article 5 24.10.2005 A724 TOLIN PrzedsiÃbiorstwo Prywatne Jerzy Topolski Ã Ãg Witoszyn, PL-87-811 Fabianki Poland Article 5 10.9.2004 A586 Victus International Trading S.A. ul. Naramowicka 150, PL-61-619 PoznaÃ  Poland Article 5 11.10.2004 A588 Vizija Sport d.o.o. TrÃ ¾aÃ ¡ka cesta 87b, SI-1370 Logatec Slovenia Article 5 24.1.2005 A630 Article 4 The requests for exemption from the extended anti-dumping duty made by the parties listed below in table 4 are hereby rejected. Table 4 List of parties for which the request for exemption is rejected Name Address Country Avex Kft. Csenterics u. 3., H-2440 SzÃ ¡zhalombatta Hungary Ets Duret 8, rue de ClÃ ©mont, F-18410 Argent-sur-Sauldre France P.P.H.U. Interbike ul. DrogowcÃ ³w 12, PL-42-200 CzÃstochowa Poland P.P.U.H. POL-FOX ul. Tenisowa 81, PL-42-200 CzÃstochowa Poland Unimex Domburgseweg 87, 4356 BK Oostkapelle, Nederland The Netherlands Article 5 This Decision is addressed to the Member States and to the parties listed in Articles 1, 2, 3 and 4. Done at Brussels, 20 January 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 175, 14.7.2000, p. 39. (4) OJ L 183, 14.7.2005, p. 1. (5) OJ L 17, 21.1.1997, p. 17. (6) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2 and OJ C 299, 4.12.2004, p. 4. (7) OJ C 299, 4.12.2004, p. 4.